IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,576


EX PARTE DAVID MEJIA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 98-5-17,336-D-1 IN THE 377th DISTRICT COURT

FROM VICTORIA COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to life  imprisonment.  The 13th Court of Appeals affirmed his conviction. Mejia v. State,
No. 13-99-00160-CR (Tex. App.-Corpus Christi, delivered June 1, 2000, no pet.).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
his right to petition for discretionary review pro se.
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to advise him of his
right to petition for discretionary review pro se.  The trial court recommends that relief be granted.
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is
entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of
the 13th Court of Appeals in Cause No. 13-99-00160-CR that affirmed his conviction in Case No.
98-5-17,366-D-1 from the 377th Judicial District Court of Victoria County.  Applicant shall file his
petition for discretionary review with the 13th Court of Appeals within 30 days of the date on which
this Court's mandate issues.

Delivered: June 15, 2011
Do not publish